UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    7/8/2021

 United States of America,


                –v–                                                          20-cr-594 (AJN)

                                                                                  ORDER
 Kevin Rolle,

                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court received the attached letter from Mr. Rolle dated June 16, 2021. Because Mr.

Rolle is represented, all communications with the Court on his behalf must be through counsel.

The request for appointment of additional CJA counsel is DENIED at this time.


       SO ORDERED.

Dated: July 8, 2021                               __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
